Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a coolant distribution system” in claim 1, line 5, interpreted as a network of pipes as taught in ¶ 3 of the instant specification and equivalents thereof,
“air handling units” in claim 10, line 2 and claim 12, line 2, interpreted as “fan coils containing the coolant” for exchanging heat with air as taught in ¶ 23 and equivalents thereof,
“an air conditioning unit” in claim 11, lines 2-3.  The specification does not include any teaching of the particular structure for this “unit” and thus attention is directed to the rejections of this claim under 35 U.S.C. 112(a) and (b) set forth below.
“a compression device” in claim 13, lines 2-3, interpreted as a compressor as taught in ¶ 36 and equivalents thereof, and
“an expansion device” in claim 13, line 3, interpreted as an expansion valve as taught in ¶ 36 and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
It is noted that although the “coolant cooling system” of claim 1, line 2 includes the generic placeholder term “system” paired with the functional language “coolant cooling”, this recitation has not been interpreted under 35 U.S.C. 112(f) because lines 8-9 of the claim teach that this system “comprises multiple chillers”, structure which is sufficient to perform the function of “coolant cooling”.
Similarly, “an air side cooling load system” of claim 1, line 3 has not been interpreted under 35 U.S.C. 112(f) as although “system” is a generic placeholder term, “load” has not, nor has “air side cooling load” been found to be a teaching of function for the recited “system”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As discussed above, claim 11 recites “an air conditioning unit” in lines 2-3 and this recitation has been interpreted under 35 U.S.C. 112(f) for using the generic placeholder term “unit” with the functional language “air conditioning”.  The specification teaches in ¶ 17 “an air conditioning unit” and the further function of “cooling building air” but does not teach any structure or particular equipment for the claimed “air conditioning unit”. For this reason, claim 11 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites “an air conditioning unit” in lines 2-3 and this recitation has been interpreted under 35 U.S.C. 112(f) for using the generic placeholder term “unit” with the functional language “air conditioning”.  The specification teaches in ¶ 17 “an air conditioning unit” and the further function of “cooling building air” but does not teach any structure or particular equipment for either the claimed “air conditioning unit” For this reason, the structure that is required by this recitation cannot be positively ascertained, rendering the scope of claim 11 indefinite.  For this reason, claim 11 is thus rejected under 35 U.S.C. 112(b).


    PNG
    media_image1.png
    773
    565
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 9-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2010/0121495 A1 to Okoren et al. as applied to claim 1 above, and further in view of US Publication No. 2010/0326098 A1 to Rog et al.

Okoren teaches limitations from claim 1 in fig. 1, shown above, a hydronic refrigeration system comprising: 
a coolant cooling system (chiller system 10, including the circuits 14 and 16); 
an air side cooling load system (including the heat exchangers 54) for cooling of air using coolant from the coolant cooling system (“supplying cool supply air to various comfort zones:” as taught in ¶ 21); and 
a coolant distribution system (liquid circuit 52) for transporting coolant from the coolant cooling system (and particularly form the evaporator 12) to the air side cooling load system (at the heat exchangers 54) and from the air side cooling load system (54) to coolant cooling system (12) (as shown in fig. 1 and taught in claim 21); 
wherein the coolant cooling system comprises multiple chillers (14 and 16) connected in series (at the evaporator system 12, as shown in fig. 1), with each chiller comprising a refrigeration circuit (14 and 16 as taught in ¶ 13). 
Regarding claims 1 and 2, Okoren does not teach a specific temperature range for the operation of his system as taught in claim 1, teaching only an exemplary target outlet temperature of 35º F (or 1.67º C) in ¶ 14.  Further, Okoren does not teach each the chillers providing an equal proportion of the total temperature reduction of the coolant as taught in claim 2.  Rog teaches in ¶ 12, a redundant chiller system in which, to produce a total fluid cooling having a specific range as taught in claim 1, particularly of 10 degrees, and teaches a first absorption chiller first reduces the temperature of the fluid by 5 degrees and then a second redundant chiller reduces the temperature by an additional 5 degrees as taught in claim 2.  Rog teaches in this passage an exemplary temperature reduction of 10 degrees, but does not teach whether degrees Fahrenheit or Celsius are used here.  Elsewhere, at least in ¶ 35, Rog explicitly identifies the units used in their disclosure as degrees Celsius, indicating that the reduction of “10 degrees” taught in ¶ 12 is of 10 ºC.  It would have been obvious to one of ordinary skill in the art at th time the application was effectively filed to modify Okoren with the equal cooling provided by both chillers taught by Rog as such operation allows at least one of the chillers to be controlled to operate “at a very high rate of efficiency compared to [a case in which it is] operated alone to achieve a required decrease in temperature of the cooling-heating fluid” as taught in ¶ 12 of Rog.
 Neither Okoren nor Rog teaches the particular temperature range of claim 1, from 20º C to 5º C.  One of ordinary skill in the art at the time the application was effectively filed would have recognized the temperatures of incoming and outgoing fluid to be dependent upon the temperature or temperatures of the spaces being cooled, and to in turn determine the degree of cooling the system is able to provide to those spaces, the heat exchanging capacities of air-to-coolant heat exchangers used to provide that coolant and the flow rate required to be maintained for the circulation of the coolant between the evaporator unit and the heat exchangers and thus would recognize these inlet and outlet temperatures as well as the difference therebetween to be result effective variables.  It has been held that determining an optimum or workable value for a result effective variable is a matter of routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 and MPEP 2144.05 II. Obviousness of Ranges.
Okoren teaches limitations from claim 6 in fig. 1, shown above, a hydronic refrigeration system as claimed in claim 1, wherein the coolant cooling system comprises at least two chillers (having circuits 14 and 16 as shown in fig. 1) but not more than six chillers (as shown).
Okoren does not teach each chiller reducing the temperature of the coolant by at least 3º C.  Rog teaches in ¶ 12, a redundant chiller system in which, to produce a total fluid cooling of 10 degrees, a first absorption chiller first reduces the temperature of the fluid by 5 degrees and then a second redundant chiller reduces the temperature by an additional 5 degrees.  It is noted that Rog teaches in this passage an exemplary temperature reduction of 10 degrees without teaching whether degrees Fahrenheit or degrees Celsius are used here but identifies the units used in their disclosure as degrees Celsius in ¶ 35.  As such, the teaching of ¶ 12 of Rog of each chiller producing a temperature change of 5º C teaches the limitation of claim 6 of the temperature change being “at least 3 ºC”.  It would have been obvious to one of ordinary skill in the art at th time the application was effectively filed to modify Okoren with the equal cooling provided by both chillers taught by Rog as such operation allows at least one of the chillers to be controlled to operate “at a very high rate of efficiency compared to [a case in which it is] operated alone to achieve a required decrease in temperature of the cooling-heating fluid” as taught in ¶ 12 of Rog.

Okoren teaches limitations from claim 9, a hydronic refrigeration system as claimed in claim 1, wherein the air side cooling load system is for cooling building air (as taught in ¶ 23, “heat exchangers 54 can each be associated with a fan 56 for supplying cool supply air to various comfort zones, such as rooms or other designated areas of a building.”) 

Okoren teaches limitations from claim 10 in fig. 1, shown above, the hydronic refrigeration system as claimed in claim 1, wherein the air side cooling load system contains multiple air handling units (of the heat exchanger 54, each having a respective fan 56) connected in parallel (as shown in fig. 1). 

Okoren teaches limitations from claim 11, the hydronic refrigeration system as claimed in claim 1, wherein the air side cooling load [system] is arranged to operate as an air conditioning system (as taught in ¶ 21, the heat exchangers 54 and fans 56 “supplying cool supply air to various comfort zones, such as rooms or other designated areas of a building”, and thus “operate as an air conditioning system” as claimed.) 

Okoren teaches limitations from claim 13 in fig. 1, shown above, a hydronic refrigeration system as claimed in claim 1, wherein each one of the multiple chillers comprises a refrigeration circuit (14 or 16) comprising a compression device (compressor 30 or 42, respectively), a heat rejecting heat exchange (31 or 44, respectively, within “condenser system 32”), an expansion device (36 or 46, respectively) and a heat absorbing heat exchanger (38 or 48, respectively, within the evaporator system 12) with the coolant being cooled via the heat absorbing heat exchanger (as taught in ¶¶ 17-20).

Okoren teaches limitations from claim 14 in fig. 1, a method for operating the hydronic refrigeration system of claim 1, the method comprising; 
arranging the coolant cooling system (10) and the air side cooling load system for cooling of air using coolant from the coolant cooling system (at the heat exchangers 54 as taught in ¶ 21), and using the coolant distribution system (the circuit 52) for transporting coolant from the coolant cooling system (at the evaporator system 12) to the air side cooling load system (at the heat exchangers 54) and from the air side cooling load system (54) to coolant cooling system (12) in series to form a hydronic loop (of the circuit 52) of the hydronic refrigeration system (as shown in fig. 1); 
wherein the coolant cooling system (10) comprises multiple chillers (having the circuits 14 and 16) connected in series (at the evaporator system 12 as shown in fig. 1), with each chiller comprising a refrigeration circuit (circuits 14 and 16, respectively), and the method comprises flowing coolant sequentially through the series connected chillers (through the evaporator system 12 as taught in ¶ 13 and shown in fig. 1). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Okoren and Rog as applied to claim 1 above, and further in view of US Publication No. 2017/0336119 A1 to McDonough et al.

Okoren teaches limitations from claim 7 in fig. 1, shown above, a hydronic refrigeration system as claimed in claim 1, wherein the coolant cooling system comprises a first chiller (first circuit 14) [and] a second chiller (second circuit 16).
Okoren further teaches in ¶ 16 that the system and method of his invention may be practiced in a dual-circuit chiller system as shown in fig. 1, in a single-circuit system, or in “numerous other system configurations” but does not explicitly teach an arrangement in which the system comprises a third chiller.  

    PNG
    media_image2.png
    497
    633
    media_image2.png
    Greyscale

McDonough teaches in fig. 1, shown above, an air conditioning system 10 in which a heat transfer fluid (14) flowing to a plurality of heat exchangers (16) is cooled by a plurality of chillers, including first, second, and third chillers as shown in fig. 1 and taught in ¶ 27, in which McDonough teaches the number of chillers (12) shown in fig. 1 to be exemplary.  “Other quantities of chillers 12, for example three, four or more chillers 12, may be utilized.”  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Okoren with the third or further chillers taught by McDonough in order to provide a system with a greater level of total cooling capacity, or with chillers which have different capacities to be switched on and off to provide different total cooling capacities so that the system is better able to provide different degrees of cooling to satisfy a broad range of loads and demands, and to reduce the wear and tear on individual chillers by spreading the operation of the system across more units, and further because it has been held that the mere duplication of the working parts of a system is a matter of only ordinary skill in the art.  See MPEP 2144.04 Legal Precedent as Source of Supporting Rationale, subsection VI. B. Duplication of Parts and In re Harza, 274 F.2d 669, 124 USPQ 378.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okoren, Rog, and McDonough as applied to claims 1 and 7 above, and further in view of Rog.

Regarding claim 8, Okoren teaches an air conditioning system in which an aqueous coolant is flowed through two chillers in parallel to cool the fluid before it is circulated to a plurality of air cooling units and back to the chillers.  McDonough teaches that, in a similar system, various quantities of chillers may be used, providing as an example, a system having three chillers.  Although Okoren further teaches in ¶ 14 of his disclosure that the chillers of his system are controllable to achieve a predetermined outlet temperature for the fluid, neither Okoren nor McDonough teaches each of the chillers to reduce the coolant temperature by about 5º C.  Rog teaches in ¶ 12, a redundant chiller system in which a plurality of chillers (two in the case of Rog) are each operated to produce a total fluid cooling of 5 degrees in order to achieve a total desired cooling level.  It is noted that Rog teaches in this passage an exemplary temperature reduction of 10 degrees, but does not teach whether degrees Fahrenheit or Celsius are used here but identifies the units used in their disclosure as degrees Celsius in ¶ 35.  As such, the teaching of ¶ 12 of Rog of each chiller producing a temperature change of 5º C teaches the limitation of claim 8 of the temperature changes each being “about 5 ºC”.  It would have been obvious to one of ordinary skill in the art at th time the application was effectively filed to modify Okoren with the equal cooling provided by both chillers taught by Rog as such operation allows at least one of the chillers to be controlled to operate “at a very high rate of efficiency compared to [a case in which it is] operated alone to achieve a required decrease in temperature of the cooling-heating fluid” as taught in ¶ 12 of Rog.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Okoren and Rog as applied to claims 1 and 10 above, and further in view of US Patent No. 6,848,267 B2 to Pierson.  (Regarding the dependency of claim 12 upon claim 10, refer to the above rejection of the claim under 35 U.S.C. 112(b).)

Regarding claim 12, Okoren teaches an air conditioning system in which an aqueous coolant is flowed through two chillers in parallel to cool the fluid before it is circulated to a plurality of air cooling units and back to the chillers.  Okoren does not teach each of the air handling units to “reduce the temperature of the air by at least 5 ºC”.  Pierson teaches in col. 9, lines 33-40 and the abstract of his invention, an air conditioning system in which water cooled by a plurality of chillers is flowed to a number of separate air handling units (16a-16d), each of which receives high temperature air and cools it to produce low temperature air, and particularly teaches in col. 2, lines 52-55 that “In one or more of the air conditioning systems described herein, the high temperature air has a temperature of from about 100º F. to about 50º F. and the low temperature air has a temperature of from about 45 º F. to about 60º F.” teaching degrees of air cooling greater than 5º C for such a system.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Okoren to operate with the degrees of air cooling taught by Pierson in order to allow the system to respond effectively to a wide degree of cooling demands, including high demand scenarios, in order to quickly and effectively cool the conditioned space to provide user comfort. 

Response to Arguments
Applicant's arguments filed 19 April 2022 have been fully considered but they are not persuasive.

Applicant argues on pg. 6 of the reply that “an air conditioning unit” as used in claim 11 is a term which would be known to one of ordinary skill in the art with sufficient detail that it should not be interpreted under 35 U.S.C. 112(f).
In response, examiner disagrees.  An “air conditioning unit” may be defined in a number of ways which would be familiar to one of ordinary skill in the art, including as a full refrigeration cycle system, a single “unit” such as an indoor or outdoor unit of such a refrigeration cycle system, or as some other sort of commonly known unit used to condition air, such as an evaporative cooler.  Further, although the specification teaches some elements, for example in ¶ 37 of such a system, none of these elements, including coils 233a-c and fans 232a-c is ever taught as the structure of “an air conditioning system” and are thus not applicable to this interpretation under 35 U.S.C. 112(f), or the rejections arising therefrom under 35 U.S.C. 112(a) and (b).
Should applicant wish to amend claim 11 to overcome these rejections, examiner advises using the language of the specification, such as reciting the coils and fans with the functional language present in ¶ 37 regarding cooling the air.  Alternately, the generic placeholder term “unit” may be avoided by using a term such as “air conditioner” or the “air handling units” of ¶ 37 may be recited instead of “an air conditioning unit”, as their structure including the coils and fans is taught in the specification and would thus not result in rejection under 35 U.S.C. 112(a) and (b).

Applicant argues on pp. 6 of the reply that the amendments of claims 2-5, 11, and 12 overcome the rejections of these claims under 35 U.S.C. 112(b) previously set forth.
In response, examiner agrees with regard to all claims besides claim 11 which remains interpreted under 35 U.S.C. 112(f) and rejected under 35 U.S.C. 112(b) for the reasons set forth above.  Regarding cancelled claims 3-5, the rejections of these claims are rendered moot by their cancellation and regarding amendment claims 2 and 12, the amendments are found to overcome the rejections and these rejections have thus been withdrawn.

Applicant argues on pp. 7-8 of the reply that claim 1 as amended with elements from cancelled claim 5 overcomes the rejection of the claim as being anticipated by Okoren set forth in the previous Office Action.  Further applicant argues that these features “give rise to various advantages” regarding improved system efficiency and reduced energy consumption and that without hindsight of the invention, it would not be obvious to the skilled person to adapt the teaching of Okoren to introduce the novel features of claim 1”.
In response, while examiner agrees that the amended claim is no longer anticipated by Okoren, examiner does not agree with the apparent assertion that the features of claim 1 could only be arrived at through hindsight.  Applicant has argued only with regard to the teachings of Okoren taken along and has not argued regarding the features of Rog relied upon in the previous rejection of cancelled claim 5 and of amended claim 1 or the motivations examiner set forth for such motivations.  Further, applicant has not addressed the finding that the modification of the operating temperatures would be obvious as the optimization of a result effective variable.  For these reasons, applicant’s arguments amount only to piecemeal attacks on Okoren taken alone without addressing the combination and reasoning upon which the rejection is grounded and thus cannot be persuasive with regard to this combination of teachings.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner further notes that in order for advantages of the present invention over the prior art to represent evidence of non-obviousness, the results must be unexpected and supported with appropriate affidavits or declarations as set forth in MPEP 716.01(a) Objective Evidence of Nonobviousness and 716.02 Allegations of Unexpected Results showing the results to be unexpected and to arise from the claimed features.  For this reason, applicant’s statements in the remarks regarding the improvements in efficiency and energy consumption of the system have been fully considered but have not been found to establish the claimed invention as non-obvious on the basis of these improvements.

Applicant argues on pg. 8 of the reply that the various dependent claims are allowable for their dependency upon claim 1.
In response, examiner disagrees directing attention to the new grounds of rejection of claim 1 and of its dependents set forth above, and to the arguments presented above against the allowability of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        1 July 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763